DETAILED ACTION
Status of the Claims

Claims 1-14 and 16 are currently pending. Claim 1 and 11 are amended. The claims are examined below. 


	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s amendments to the claims are insufficient to overcome the 101 rejection set forth in the previous Office Action. The rejection has been maintained. See below.
Applicant’s amendments and arguments are sufficient to overcome the 103 rejection set forth in the previous Office Action. The examiner asserts that the prior art of record does not expressly teach the invention as claimed. The rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 and 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Claims 1-14 and 16 are directed to a method (i.e., process) and a system (i.e., machine). Thus, each of the claims falls within one of the four statutory categories.  Nevertheless, the claims fall within the judicial exception of an abstract idea. Below the examiner sets forth the analysis, referring to claim 1, which is substantially similar in scope to the system claims. The claims recite a method and a web based system that perform the steps of:
 inputting by an agent or owner of each property into an internet accessible web based database via a web based connection property particulars including the location of the property, the amenities of the property and the qualities of the property; 
evaluating objectively a location desirability of each property based upon pre- determined criteria developed by real estate professionals and associated with the location of the property inputted into the web based database and an objective graphical rating system on the web based system, wherein the objective graphical rating system comprises a base non-alphanumeric symbol and includes distinct ratings of zero base non-alphanumeric symbols, one base non-alphanumeric symbol, two base non-alphanumeric symbols and continuing up to N base non-alphanumeric symbols wherein N is an integer greater than 2; 
assigning specified objective graphical rating to each property associated only with the location of the property; 
evaluating the quality and number of amenities of each property based upon predetermined criteria developed by real estate professionals which predetermined criteria are associated with the amenities of the property and the qualities of the property inputted into the web based database and a numerical scale on the web based system; 
assigning a numerical rating to each property; 
formatting the graphical rating and the numerical rating to be simultaneously displayed on potential devices of a prospective purchaser including each of a personal computer, a lap top computer, a notebook computer, a desktop computer, a tablet computer, a smartphone, and a PDA; wherein the display of the objective evaluations may be filtered by a potential purchaser by one of i) the numerical rating to only display properties having a numerical ratinq within a desired range or above or below a desired threshold set 16/669,890Page 3 of 10Preliminary Amendmentby the potential purchaser and ii) the graphical rating to only display properties having a graphical rating within a desired range or above or below a desired threshold set by the potential purchaser; 
accessinq the web based database throuqh an internet connection via a website or an application by at least one prospective purchaser on a prospective purchaser's hand held electronic device; 
filterinq the web based database by the potential purchaser on the prospective purchaser's hand held electronic device by one of i) the numerical rating to only display properties having a numerical rating within a desired range or above or below a desired threshold set by the potential purchaser and ii) the graphical rating to only display properties having a graphical rating within a desired ranqe or above or below a desired threshold set by the potential purchaser; and 
formatting and simultaneously displaying the graphical rating which comprises a base non-alphanumeric symbol and the numerical rating for the filtered properties to the prospective purchasers on the potential purchaser's hand held device via the web based system.
The limitations bolded are considered to be limitations reciting the abstract idea. That is, the bolded claim limitations describes the steps of “objectively assessing properties...for prospective purchasers to assist both prospective purchasers and sellers to reach a mutually beneficial transaction” See Applicant’s Specification Paragraph 0003.
The claims of the present application are directed to an abstract idea similar to the abstract idea identified in both Electric Power Group (EPG) and Fairwarning.  In EPG, the court “treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.” The court further found that “merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.” In Fairwarning, the court found that the claims were directed to a combination of abstract categories as the claims were directed to collecting and analyzing information to detect misuse of private medical information and notifying users of such misuse.  Like EPG and Fairwarning, the claims at issue in the present case are directed to a combination of abstract-idea categories, namely, the claims are directed to analyzing information (predetermined criteria and a graphical rating system/or numerical scale) to determine a graphical location rating and a quality and amenity rating and simultaneously displaying the ratings to a user. The data analyzing concept described in the claim, like EPG, are mental steps people regularly go through in their minds when evaluating property, namely residential properties. Moreover, although the claim enumerates the type of information (i.e., location desirability, quality and number of property amenities and types of ratings output) that is identified and analyzed, the Federal Circuit has explained in EPG and Digitech that the mere selection and manipulation of particular information by itself does not make an abstract concept any less abstract. Furthermore, like Digitech, where the court found the concept of organizing information through mathematical correlations was abstract, the current claim set organizes information through mathematical correlations (i.e., uses predetermined criteria and rating systems to present data). Additionally, the examiner asserts that the claimed steps describe a method of evaluating real estate characteristics through the use of graphical and numerical ratings, which is a “long prevalent” business practice that relators have used for many years. Assigning ratings to real estate properties is as fundamental to the real estate business as the economic concepts that were identified as abstract ideas by the Supreme Court, such as intermediated settlement (Alice Corp.) and risk hedging (Bilski). Therefore, the claims are directed to an abstract idea.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1297 (2012).  Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself.  Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.
Applying the test to the claims in the instant application, the structural elements in the claims, the elements in the claim above not bolded (e.g., web-based system, database, user devices, internet accessible) when taken in combination with the functional elements of the claim, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (evaluating real estate characteristics to provide a graphical rating and a numerical rating) to a particular technological environment (a general purpose computer and web-based environment).   The claim recitations to the one or more generic computer components recited in the claim are performing generic computer functions (e.g., storing, processing, and transmitting/displaying information). See Spec. 19-21 (describing (describing the invention operating on “all personal or lap top computers, notebooks, desktops, tablets, smart phones, PDA’s, other hand held devices, kiosks, or any other similar net accessing technologies,” and using a “database,” the “MLS listing database,” and “website[s]”). The Specification describes the “algorithm” used to calculate the claimed ratings as simply assigning graphical symbols and point values to common real estate amenities and features such as “location .. . square footage, views, number of beds and baths, etc.” Id. at 79 29-31.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception were individually conventional but taken together provided an inventive concept because they improved a technical field, the claims here do not invoke any of the considerations that courts have identified as providing significantly more than an exception. The combination of elements is no more than the sum of their parts, and provides nothing more than mere automation of verification steps that were in years past performed mentally by businesses. Mere automation of a mental process or fundamental business practice does not provide significantly more (i.e., provide an inventive concept). 
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101.

Response to Arguments

Applicant’s arguments have been carefully considered and are responded to herein. In the remarks, Applicant specifically addresses the following:
35 USC 101
Applicant alleges that the claims are directed to a patent eligible system and method and specifically points to Enfish. In Enfish, the court asked whether the focus of the claims was on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. The Enfish court looked to the teachings of the specification to make such a determination. The court, indeed, found that the specification taught that the claimed invention achieved benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. In the present case, Applicant alleges that the present claims “are directed to an improvement in the functioning of property evaluation databases like the MLS system to be used to improve and speed the searching ability of users and to minimize the memory and analysis of users whom cannot consider and evaluate an overwhelming number of amenities tied to location (which is a principle determinative factor in most markets).” (Remarks, pg. 17). Additionally, Applicant alleges that  “The system 10 of the present invention and the associated method define a "logical model" as defined in the Enfish court as the ESTATE SCORETM defined in the claimed system and associated method defines a model of real estate property data for a computer database explaining how the various elements of information are related to one another. Here, as in the subject claims in Enfish the claims are not simply directed to any form of storing tabular data, but instead are specifically directed to a specific model which objectively analyzes real estate property data in a computer database explaining how the various elements of information are related to one another formatting and displaying these easily for users.” (Remarks, pg. 15). 
 Nothing in the specification provides any insight as to the possible improvements asserted by Applicant. The specification describes the use of conventional computers [0019-20] and makes no mention whatsoever of the improvements to computer capabilities, as argued by Applicant. Unlike Enfish, the specification does not teach how the claimed invention achieves benefits over conventional databases or improves “property evaluation databases.” (Remarks, pg. 17).  While Applicant states that the claims recite a “logical model” as defined by the Enfish court, the examiner asserts that such statement is unpersuasive as it amounts to a general allegation and nothing more. The examiner notes that the present claims are more akin to the claims in Alice and Versata, because the claims are directed to the abstract idea of the analyzing real estate information and outputting a display to users. Specifically, the claims are directed to analyzing information (predetermined criteria and a graphical rating system/or numerical scale) to determine a graphical location rating and a quality and amenity rating and simultaneously displaying the ratings to a user. While the claims might improve a business process (real estate database searching), nothing the in the claims or specification recite an a specific type of real estate property based data structure designed to improve the way a computer stores and retrieves data in memory for buyers and users of the system.” Therefore, such argument is not persuasive. 
Next, Applicant argues that the claims recite an improvement in user interfaces to improve functionality for users, as the claims limit the information to be viewed by the user an a very specific manner by combining graphical and numerical values. (Remark, pg. 19). Similar to the response above, the examiner is not persuaded. Unlike Core Wireless, the instant claims do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem. Instead, they recite a purportedly new arrangement of generic information (property scores) that assists users in processing information more quickly. Therefore, Applicant’s argument is not persuasive.
Lastly, Applicant argues preemption. However, Applicant is reminded that preemption is not a standalone test for eligibility. Rather, questions of preemption are inherent in and resolved by the two-part framework from Alice and Mayo. Therefore, Applicant’s argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689